

117 HR 1135 IH: Leadership Institute for Transatlantic Engagement Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1135IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Hastings (for himself, Ms. Jackson Lee, Ms. Moore of Wisconsin, Mr. Cohen, and Mr. Meeks) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish the Leadership Institute for Transatlantic Engagement to develop a diverse community of transatlantic leaders committed to democratic institutions, processes, and values.1.Short titleThis Act may be cited as the Leadership Institute for Transatlantic Engagement Act or LITE Act.2.Establishment of Leadership Institute for Transatlantic Engagement(a)EstablishmentThere is established in the legislative branch the Leadership Institute for Transatlantic Engagement.(b)Board of trusteesThe Institute shall be subject to the supervision and direction of a Board of Trustees which shall be composed of five members as follows:(1)Two members appointed by the Speaker of the House of Representatives, one of whom shall be designated by the majority leader of the House of Representatives and one of whom shall be designated by the minority leader of the House of Representatives.(2)Two members appointed by the President pro tempore of the Senate, one of whom shall be designated by the majority leader of the Senate and one of whom shall be designated by the minority leader of the Senate.(3)The Executive Director of the Institute, who shall serve as an ex officio member of the Board.(c)TermEach member of the Board appointed under this section shall serve for a term of three years. Any vacancy shall be filled in the same manner as the original appointment and the individual so appointed shall serve for the remainder of the term. A Member of Congress appointed to the Board may not consecutively serve as a member of the Board for more than a total of six years.(d)Chair and vice-ChairAt the first meeting and at its first regular meeting in each calendar year thereafter the Board shall elect a Chair and Vice-Chair from among the members of the Board. The Chair and Vice-Chair may not be members of the same political party.(e)Pay not authorized; expensesMembers of the Board (other than the Executive Director) shall serve without pay, but shall be entitled to reimbursement for travel, subsistence, and other necessary expenses incurred in the performance of their duties.(f)Location of institute and regional officesThe Institute shall be located in Washington, DC, and the Executive Director may also establish other offices for the Institute in regions of the United States and Europe.3.Purposes and authority of leadership institute for transatlantic engagement(a)PurposesThe purposes of the Institute shall be to develop a diverse community of transatlantic leaders, including emerging leaders, committed to democratic institutions, processes, and values by—(1)providing training and professional development opportunities for racially and ethnically diverse leaders on democratic governance and international affairs; (2)enabling international exchanges between leaders to increase understanding and knowledge of democratic models of governance; and(3)increasing awareness of the importance of international public service careers in racially and ethnically diverse communities.(b)AuthorityThe Institute is authorized, consistent with this Act, to develop such programs, activities, and services as it considers appropriate to carry out the purposes described in subsection (a). Such authority shall include the following:(1)The development and implementation of training and educational programs and tools for leaders and for students in secondary and postsecondary schools and colleges, including minority serving institutions.(2)The development and implementation of media and telecommunications productions, as well as online and social media methods, to assist the Institute in expanding the reach of its programs throughout the United States and abroad.(3)The establishment of library and research facilities for the collection, publication, compilation, and distribution of research materials for use in carrying out the programs of the Institute.(c)Program prioritiesThe Executive Director shall determine the priority of the programs to be carried out under this Act and the amount of funds to be allocated for such programs.(d)Grant program(1)Grant programThe Institute shall establish a program to awards grants in the United States and abroad on an annual basis to colleges and universities, other research institutions and organizations, public departments and Federal agencies (including State, territorial, and overseas departments), and individuals for the purposes of assisting the Institute’s work in conducting research, international exchanges, education or training activities, to develop such programs, activities, and services as it considers appropriate to carry out the purposes described in subsection (a). (2)ApplicationEach organization that seeks a grant under this subsection shall submit an application to the Institute at such time, in such manner, and accompanied by such information as the Institute may reasonably require.(3)Set-aside for centers of excellenceThe Institute shall ensure that not less than 50 percent of amounts made available to carry out this subsection are used to provide grants to minority-serving institutions and entities that have made significant efforts to work with racially and ethnically diverse populations in the United States or abroad.(4)ConsortiumOne or more research institutions may constitute themselves as a consortium for purposes of seeking a grant under this subsection.4.Leadership institute for Transatlantic Engagement Trust Fund(a)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the Leadership Institute for Transatlantic Engagement Trust Fund. The Fund shall consist of amounts which may be appropriated, credited, or transferred to it under this section.(b)DonationsAny money or other property donated, bequeathed, or devised to the Institute under the authority of this section shall be credited to the Fund.(c)Fund management and investment(1)InvestmentAt the request of the Institute, it shall be the duty of the Secretary of the Treasury to invest in full the amounts appropriated to the Fund. Such investments may be made only in interest-bearing obligations of the United States issued directly to the Fund.(2)Issuance of obligationsThe purposes for which obligations of the United States may be issued under chapter 31 of title 31, United States Code, are hereby extended to authorize the issuance at par of special obligations directly to the Fund. Such special obligations shall bear interest at a rate equal to the average rate of interest, computed as to the end of the calendar month next preceding the date of such issue, borne by all marketable interest-bearing obligations of the United States then forming a part of the public debt, except that if such average rate is not a multiple of one-eighth of 1 per centum, the rate of interest of such special obligations shall be the multiple of one-eighth of 1 per centum next lower than such average rate. All requests of the Institute to the Secretary of the Treasury provided for in this section shall be binding upon the Secretary.(d)Authority To sell obligationsAt the request of the Institute, the Secretary of the Treasury shall redeem any obligation issued directly to the Fund. Obligations issued to the Fund under subsection (c)(2) shall be redeemed at par plus accrued interest. Any other obligations issued directly to the Fund shall be redeemed at the market price.(e)Proceeds from certain transactions credited to FundIn addition to the appropriations received pursuant to this Act, the interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund pursuant to this Act, shall be credited to and form a part of the Fund.(f)Fund reservesNo less than five percent of the original amount appropriated to the Fund must remain in the Fund at all times.(g)ExpendituresThe Secretary of the Treasury is authorized to pay to the Institute from the interests and earnings of the Fund, and moneys credited to the Fund pursuant to this section, such sums as the Board determines are necessary and appropriate to enable the Institute to carry out the provisions of this Act.5.Administrative provisions(a)Executive directorThe Board shall appoint an Executive Director who shall be the chief executive officer and principal executive of the Institute and who shall supervise the affairs of, assist the directions of, and carry out the functions of the Board to administer the Institute. The Executive Director of the Institute shall be compensated at an annual rate specified by the Board.(b)Other dutiesThe Executive Director, in consultation with the Board shall appoint and fix the compensation of such personnel as may be necessary to carry out this Act, including personnel to carry out duties at any locations of the Institute which are established outside of Washington, DC.(c)Institute personnel(1)Staff appointmentsAll staff appointments shall be made without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and general schedule pay rates.(2)Treatment as congressional employeesFor purposes of pay and other employment benefits, rights, and privileges and for all other purposes, any employee of the Institute shall be considered to be a Congressional employee under section 2107 of title 5, United States Code.(3)Coverage under congressional accountability act of 1995(A)Treatment of employees as covered employeesSection 101(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1301(3)) is amended—(i)by striking or at the end of subparagraph (J);(ii)by striking the period at the end of subparagraph (K) and inserting ; or; and(iii)by adding at the end the following new subparagraph:(L)the Leadership Institute for Transatlantic Engagement..(B)Treatment of institute as employing officeSection 101(9)(D) of such Act (2 U.S.C. 1301(9)(D)) is amended by striking and the John C. Stennis Center and inserting the Leadership Institute for Transatlantic Engagement, and the John C. Stennis Center.6.Administrative provisionsIn order to carry out this Act, the Institute may carry out any of the following:(1)Prescribe such regulations as it considers necessary for governing the manner in which its functions shall be carried out.(2)Procure temporary and intermittent services of experts and consultants as are necessary to the extent authorized by section 3109 of title 5, United States Code.(3)Accept and utilize the services of voluntary and uncompensated personnel and reimburse them for travel expenses, including per diem, as authorized by section 5703 of title 5, United States Code.(4)Request and utilize the assignment of any Federal officer or employee from a department, agency, or Congressional office to the Institute, including on a rotating basis, by entering into an agreement for such assignment.(5)Solicit and receive money and other property donated, bequeathed, or devised, without condition or restriction other than it be used for the purposes of the Institute, and to use, sell, or otherwise dispose of such property for the purpose of carrying out its functions.(6)Enter into contracts, grants, or other arrangements, or modifications thereof, to carry out the provisions of this Act, including with any office of the Federal government or of any State or any subdivision thereof, and international public and private sector entities.(7)Make expenditures for any expenses in connection with official training sessions or other authorized programs or activities of the Institute.(8)Apply for, receive, and use for the purposes of the Institute grants or other assistance from Federal sources.(9)Establish, receive, and use for the purposes of the Institute fees or other charges for goods or services provided in fulfilling the Institute’s purposes.(10)Invest, as specified in section 4(c), monies authorized to be received under this Act.(11)Establish advisory committees or other bodies composed of persons eminent in international affairs, global security, and civil and human rights, to advise the Board without compensation (other than travel related expenses) on matters determined to be necessary by the Board.(12)Respond to the request of offices of Congress and other departments or agencies of the Federal government to examine, study, or report on any issue within the Institute’s competence, including the use of classified materials if necessary.(13)Work with the appropriate security offices of the House of Representatives and Senate to obtain or retain need-based security clearances for Institute personnel.(14)Assign Institute personnel to temporary duty with offices of the Federal government, international organizations, agencies and other entities to fulfill this Act.(15)Make other necessary expenditures.7.DefinitionsIn this Act:(1)The term Institute means the Leadership Institute for Transatlantic Engagement established under section 2.(2)The term Board means the Board of Trustees of the Institute.(3)The term Fund means the Leadership Institute for Transatlantic Engagement Trust Fund under section 4.(4)The term minority serving institutions as defined in section 365(3) of the Higher Education Act of 1965 (20 U.S.C. 1067k(3)).8.Authorization of appropriations; disbursements(a)Authorization of appropriations(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this Act.(2)AvailabilityAmounts authorized to be appropriated under paragraph (1) are authorized to remain available until expended.(b)DisbursementsAmounts made available to the Institution shall be disbursed on vouchers approved by the Chair and Vice-Chair of the Board or by a majority vote of the Board.(c)Use of foreign currenciesFor purposes of section 502(b) of the Mutual Security Act of 1954 (22 U.S.C. 1754(b)), the Institute shall be deemed to be a standing committee of the Congress and shall be entitled to use funds in accordance with such section.(d)Foreign travelForeign travel for official purposes by Members of the Institute who are Members of Congress and Institute staff may be authorized by the Chair, Vice-Chair, or Executive Director of the Institute.(e)Effective dateThis section shall take effect on the date of enactment of this Act.